XFONE, Inc. Annual Monitoring Report – February Author: Ziv Frankel, Analyst ziv@midroog.co.il Contacts: Sigal Issaschar, Senior Team Leader i.sigal@midroog.co.il Avital Bar-Dayan - Senior VP and Head of Corporate and Financial Institutions bardayan@midroog.co.il -1- XFONE, Inc. Series A Bond A3 Outlook: Negative Midroog assigns an A3/negative rating to Series A bonds issued by Xfone ("Xfone", the "Company").The negative outlook is assigned due to the increased risk in the Company's business environment in the wake of the deepening recession in the U.S. and the threat that it poses on its business, primarily from the business sector.The operations in the U.S. are the Company's core business activity. On the one hand, the Company is demonstrating relatively stable financial results and is meeting the projected coverage ratios, despite the complex merger of operations that it has undergone in the past year since the acquisition of NTS Communications, Inc. ("NTS"). On the other hand, the Company is struggling to show growth in its core business. Xfone also has currency exposure against the CPI-linked bond since its revenues are dominated in US dollars. Among the factors that could downgrade the rating: lack of growth in the volume of activity; erosion of free cash flows and coverage ratios; decline in the Company's liquidity and financial flexibility, including changes in the terms of credit facilities. The Company has not yet decided how to hedge its currency exposure, and Midroog will factor in its decision in the coming quarters, as part of the rating rationale.The Company's rating assessment is supported by the Company's improved business status with the acquisition of NTS, profit-focused strategy and reasonable coverage ratios for this line of business. Bonds series rated by Midroog: Stock No. Bond Series Issue Date Annual interest Nominal Value (NIS '000s) Linkage Balance in Books as of Sept. 30, 2008 (NIS '000s)* Repayment Years 1112721 A 12/2007 8.00% 87,834 CPI 105,983 2008-2015 The balance in the books as of that date of $30,980,000 was translated according to the exchange rate of September 30, 2008 of NIS 3.421 $1. -2- Key Business Developments1 Significant expansion in the Company's US operations after acquiring NTS In the first quarter of 2008 the Company completed the acquisition of the subsidiary NTS, located inLubbock, Texas, for $42 million (NIS 151 million based on the exchange rate of February 26, 2008 – the acquisition completion date). Approximately $6.5 million were paid through a share swap transaction with NTS's shareholders, and the remaining amount ($35.5 million) was paid in cash. In order to finance the transaction the Company issued rated bonds for approximately NIS 100 million ($26 million according to the exchange rate on the issuance date – December 13, 2007). For the purpose of receiving the rating the Company undertook to issue share capital of $20 million, of which $6.5 million was issued, as stated, to NTS's former shareholders as part of a share swap transaction and an additional $13.5 million were issued to several large institutional bodies in Israel and other countries. The acquisition of NTS significantly expanded the scope of Xfone's operations in the US. Up until the merger of the companies' operations, Xfone USA focused on the provision of broadband communications services (high-speed Internet, VPN calls and services) primarily to the business sector in Mississippi and Louisiana. NTS operates in similar areas in eight cities in Texas. Xfone's consolidated income in 2007 – immediately prior to the acquisition of NTS, stood at $44 million, while income for the period January to September 2008, including the NTS activity starting from March 2008, stood at an annualized $90 million – an increase attributable to the consolidation of the NTS activity. Material increase in fixed-asset investments in 2008, mainly for the development of the FTTP growth-engine activity NTS acquisition opened up to Xfone the FTTP (Fiber to the Premise) activity. FTTP is a technology for the provision of communications services on an optical fiber that reaches up to the consumer's home, unlike the existing optical networks that bring the communications services up to the last mile – where they link up to the copper network of the national communications Company, a factor that limits data capacity. These fibers have a much larger bandwidth than the old communications networks, enabling the transmission of a broad suite of communications services including Internet, telephony, video and television at high speeds and with advanced technological capabilities (Internet at a speed of 100 MB, television with hi-definition resolution, etc.). According to the Company, the cost of maintaining the optic fibers using the FTTP technology is lower. It should be noted that this is a growing technology that is not yet widespread in the US and the world. The leading player in this technology in the US is Verizon, which first launched it commercially in 2004. Provision of the service entails major investments in laying a fiber-optic network up to the termination point. Thus far NTS has focused on Lubbock, Texas, a city of some 213,000 residents, where it has networked considerable parts of the business area. 1 Key business developments occurring since the initial rating report from December 2007. See the rating report on Midroog's website http://www.midroog.co.il. -3- In the Company's estimation, NTS holds a significant market share in the provision of communications services to business subscribers in the city. In the Company's estimation, revenues from the FTTP segment account today for about 12% of its revenues in the US. In the first nine months of 2008 the Company recorded investments of $6.5 million in fixed assets, mostly for completing the laying of optic fibers in Lubbock as well as completion of the first two phases of the Levelland project which proposes to network this Texan city with optic fibers. The project's cost is estimated at $15 million, of which $2.5 million is to be invested by NTS and the rest will be financed with a loan from Rural Utilities Services, a federal fund.
